Exhibit 10.3

NORTHWEST NATURAL GAS COMPANY

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND EXECUTIVES

EFFECTIVE JANUARY 1, 2005

RESTATED EFFECTIVE OCTOBER 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

  1.    Purpose; Effective Date      1   2.    Eligibility      1   3.   
Deferral Elections      1   4.    Company Contributions for Executives      3  
5.    FICA Withholding on Executives      4   6.    Accounts      5   7.   
Payment of Benefits      7   8.    Supplemental Retirement Benefit      10   9.
   Administration      12   10.    Claims Procedure      13   11.    Amendment
and Termination of the Plan      13   12.    Miscellaneous      14  



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND EXECUTIVES

1.    Purpose; Effective Date; Restatement. The Board of Directors (the “Board”)
of Northwest Natural Gas Company (the “Company”) adopts this Deferred
Compensation Plan for Directors and Executives (the “Plan”) for the purpose of
providing an unfunded nonqualified deferred compensation plan for directors and
a select group of top management personnel. The Plan was effective as of
January 1, 2005, although initial deferral elections under the Plan could have
been submitted at any time after November 30, 2004. Effective October 1, 2018,
the Company became a wholly-owned subsidiary of Northwest Natural Holding
Company (“Parent”) and holders of Company common stock became holders of Parent
common stock (“Parent Common Stock”). Under the terms of the Plan, Company Stock
Accounts (as defined in Section 6(a) below) which were formerly denominated in
shares of Company common stock are now denominated in shares of Parent Common
Stock. The Plan was previously restated effective January 1, 2007, December 20,
2007, January 1, 2010, December 15, 2011, September 24, 2015 and July 28, 2016,
and was restated effective as of February 28, 2008, except that the changes to
Section 6(b) made by that restatement do not apply to deferral allocations made
in Participation Agreements that were irrevocable on or prior to December 31,
2006. The Plan is further amended by this restatement on and effective as of
October 1, 2018.

2.    Eligibility. Persons eligible to defer compensation under the Plan shall
consist of (a) each person who is a director of either the Company or Parent
(“Directors”), and (b) a select group of management or highly compensated
employees, which shall consist of each person who is an executive officer of the
Company or Parent and such other employees of the Company or Parent as may be
designated in writing by the Chief Executive Officer of the Company as eligible
to defer compensation and receive Company contributions under the Plan for the
applicable calendar year (“Executives”). Any person who is both a Director and
an Executive at any time shall be considered an Executive, and not a Director,
at such time. For all purposes of this Plan, a person who is an employee of a
subsidiary of the Company shall be considered an employee of the Company.

3.    Deferral Elections. A Director or Executive may elect to defer
compensation under the Plan by submitting a “Participation Agreement” to the
Company on a form specified by the Company no later than the applicable deferral
deadline. The minimum annual aggregate deferral for all forms of compensation
specified in a Participation Agreement shall be $2,000. Any Director or
Executive who has submitted a Participation Agreement is hereafter referred to
as a “Participant.” A Participation Agreement submitted by a Participant shall
automatically continue from year to year and shall be irrevocable with respect
to compensation once the deferral deadline for that compensation has passed, but
the Participant may modify or terminate a Participation Agreement for
compensation payable in any year by submitting a revised Participation Agreement
or otherwise giving written notice to the Company at any time on or prior to the
deferral deadline for that compensation.

 

1



--------------------------------------------------------------------------------

(a)    Elections by Directors.

(i)    Cash Fees. A Director may elect to defer receipt of all or any whole
percentage of the annual retainer, meeting fees and any other cash fees payable
for service as a director (“Fees”). The deferral deadline for an election to
defer Fees for services performed in any calendar year shall be the last day of
the prior calendar year.

(ii)    NEDSCP Shares. Prior to the termination of the Company’s Non-Employee
Directors Stock Compensation Plan (“NEDSCP”) in 2005 and the subsequent vesting
of all remaining awards under the NEDSCP, Directors were permitted to elect to
defer receipt of unvested shares (“NEDSCP Shares”) of common stock of the
Company awarded to the Directors under the NEDSCP.

(iii)    RSU Awards. A Director may elect to defer receipt of all or any whole
percentage of compensation payable to the Director pursuant to a restricted
stock unit award under Parent’s Long Term Incentive Plan (“Director RSU”). The
deferral deadline for an election to defer compensation under a Director RSU
shall be the last day of the calendar year prior to the grant date of the award.

(b)    Elections by Executives.

(i)    Salary. An Executive may elect to defer receipt of any whole percentage
(up to a maximum of 50 percent) of the Executive’s base annual salary,
specifically excluding other forms of compensation referred to below as well as
commissions and any non-cash compensation (“Salary”). The deferral deadline for
an election to defer Salary for services performed in any calendar year shall be
the last day of the prior calendar year.

(ii)    Bonus. An Executive may elect to defer receipt of all or any whole
percentage of the Executive’s annual bonus payable under the Company’s Executive
Annual Incentive Plan or other similar annual incentive plan (“Bonus”). Payments
under the Key Goals program shall not be considered Bonus and shall not be
eligible for deferral under the Plan. The deferral deadline for an election to
defer Bonus earned with respect to performance in any calendar year shall be the
last day of the prior calendar year.

(iii)    LTIP Compensation. An Executive may elect to defer receipt of all or
any whole percentage of compensation payable to the Executive pursuant to an
award under Parent’s Long Term Incentive Plan (“LTIP Compensation”); provided,
however, that (1) a stock option shall not be considered LTIP Compensation
eligible for deferral under the Plan, and (2) no election shall be permitted
after December 31, 2008 to defer receipt of an award that consists of shares of
Parent Common Stock issued subject to forfeiture if vesting conditions are not
satisfied (“Unvested LTIP Shares”). The deferral deadline for an election to
defer LTIP Compensation shall be (x) the last day of the calendar year prior to
the commencement of the performance period if a performance period is specified
in the award, or (y) the last day of the calendar year prior to the grant date
of the award if no performance period is specified; provided, however, that for
any award of LTIP Compensation for which the performance period ends on or
before December 31, 2008, the deferral deadline shall be the last day of the
calendar year prior to the last year of the performance period, and for any
award of LTIP Compensation for which the

 

2



--------------------------------------------------------------------------------

performance period ends on December 31, 2009 or December 31, 2010, the deferral
deadline shall be December 31, 2008. If an Executive elects to defer less than
100 percent of an award of LTIP Compensation that becomes payable in increments
over time, the deferral percentage elected by the Executive shall be applied
uniformly to each increment.

(iv)    2012 RSU Grants. An Executive may elect to defer receipt of all or any
whole percentage of LTIP Compensation payable to the Executive pursuant to a
restricted stock unit award granted in February 2012 (a “2012 RSU”); provided,
however, that:

(1)    the portion of the Executive’s 2012 RSU that is scheduled to vest before
March 31, 2013 (the “First Installment”) shall not be eligible for deferral;

(2)    as a precondition to any deferral election under this subparagraph
(b)(iv), the Executive must agree to a modification of the terms of the
Executive’s 2012 RSU under which all of the 2012 RSU other than the First
Installment shall be forfeited if the Executive’s employment terminates before
the first anniversary of the grant date of the 2012 RSU other than (x) as a
result of death or disability (as defined in Treasury Regulations
§1.409A-3(i)(4)) or (y) in circumstances that result in accelerated vesting of
the 2012 RSU due to the occurrence of a change in control event (as defined in
Treasury Regulations §1.409A-3(i)(5)); and

(3)    a deferral election under this subparagraph (b)(iv) shall be void and
have no effect if the Executive’s employment terminates before the first
anniversary of the grant date of the 2012 RSU either (x) as a result of death or
disability (as defined in Treasury Regulations §1.409A-3(i)(4)) or (y) in
circumstances that result in accelerated vesting of the 2012 RSU due to the
occurrence of a change in control event (as defined in Treasury Regulations
§1.409A-3(i)(5)).

The deferral deadline for an election to defer LTIP Compensation payable under a
2012 RSU shall be 30 days after the grant date of the 2012 RSU. If an Executive
elects to defer less than 100 percent of the Executive’s 2012 RSU, the deferral
percentage elected by the Executive shall be applied uniformly to each
installment of the 2012 RSU that vests over time, excluding the First
Installment. LTIP Compensation payable pursuant to restricted stock unit awards
granted after 2012 shall be eligible for deferral under subparagraph (b)(iii).

(c)    New Directors and Executives. A person who first becomes a Director or
Executive during a calendar year may elect to defer any of the types of
compensation referred to in paragraphs (a) and (b) above that is payable solely
for services performed after submission of the Participation Agreement, subject
to all of the provisions of paragraphs (a) and (b), except that the deferral
deadline for any such election shall be 30 days after the date the person
becomes eligible under the Plan.

4.    Company Contributions for Executives.

(a)    Matching Contributions. The Company shall credit a “Matching
Contribution” to each Executive’s Cash Account (as defined below) each year
based on the Executive’s total Salary and Bonus and the amount of Salary and
Bonus deferred under the Plan and the Company’s Retirement K Savings Plan by the
Executive during that year; provided,

 

3



--------------------------------------------------------------------------------

however, that no Matching Contribution shall be made with respect to any Salary
or Bonus deferred under the Plan at a time when the Executive is not a
participant in the Retirement K Savings Plan. The amount of the Matching
Contribution shall be equal to the excess of (i) the Match Percentage multiplied
by the lesser of (1) the total amount of Executive’s Salary and Bonus deferred
under the Plan and the Retirement K Savings Plan during the calendar year, or
(2) the Maximum Match Percentage multiplied by the Executive’s total Salary and
Bonus during such calendar year, over (ii) the amount that would have been
contributed for such calendar year as a matching contribution for the Executive
under the Retirement K Savings Plan if the Executive had deferred into the
Retirement K Savings Plan the maximum amount of compensation permitted under
that plan and applicable tax law for the year. The “Match Percentage” shall mean
the first percentage set forth in Article IV, Section D.1 of the Retirement K
Savings Plan, which as of the effective date of this restatement is sixty
percent (60%), as such percentage may be modified from time to time. The
“Maximum Match Percentage” shall mean the second percentage set forth in Article
IV, Section D.1 of the Retirement K Savings Plan, which as of the effective date
of this restatement is eight percent (8%), as such percentage may be modified
from time to time. An Executive is not required to elect to defer Salary or
Bonus under the Plan to be eligible to receive a Matching Contribution credit.
Matching Contributions shall be credited to the Executive’s Account no later
than January 31 of the year immediately following the calendar year in which the
Matching Contribution was earned, and shall be fully vested at all times.

(b)    Supplemental Contributions. For any Executive who is hired after
December 31, 2006 and is therefore eligible to receive enhanced employer
contributions under Article IV, Section E of the Retirement K Savings Plan, the
Company shall credit a “Supplemental Contribution” to the Executive’s Cash
Account each year in an amount equal to the Enhanced Contribution Percentage
multiplied by the greater of (i) the Executive’s Salary and Bonus deferred under
the Plan during the calendar year, or (ii) the excess, if any, of the
Executive’s total Salary and Bonus during such calendar year over the limit
provided by Section 401(a)(17) of the Internal Revenue Code on compensation
counted under the Retirement K Savings Plan for that year. The “Enhanced
Contribution Percentage” shall mean the percentage set forth in Article IV,
Section E.1 of the Retirement K Savings Plan, which as of the effective date of
this restatement is five percent (5%), as such percentage may be modified from
time to time. A Supplemental Contribution shall be credited for an Executive
whose total Salary and Bonus exceeds the Section 401(a)(17) limit whether or not
the Executive defers compensation under the Plan. Supplemental Contributions
shall be credited to the Executive’s Account no later than January 31 of the
year immediately following the calendar year in which the Supplemental
Contribution was earned. Supplemental Contributions for an Executive shall be
vested if enhanced employer contributions for the Executive made for the same
year would be vested under the terms of the Retirement K Savings Plan. Upon
termination of an Executive’s employment, any unvested Supplemental
Contributions, as well as any dividends or interest credited thereon, shall be
forfeited and deducted from the Executive’s Accounts.

5.    FICA Withholding on Executives. Under current law, all compensation,
Matching Contributions and vested Supplemental Contributions credited to an
Executive’s Accounts will be treated as wages subject to FICA tax, and the
Company will be required to withhold FICA tax from the Executive. The amount
required to be withheld for FICA tax with respect to any amount of deferred
compensation or related Matching Contribution or

 

4



--------------------------------------------------------------------------------

Supplemental Contribution shall be withheld from the non-deferred portion, if
any, of the same compensation; provided, however, that if the non-deferred
portion of the compensation is insufficient to cover the full required
withholding, the Company shall withhold the remaining amount from other
non-deferred compensation payable to the Executive unless the Executive
otherwise pays such remaining amount to the Company.

6.    Accounts.

(a)    Accounts. The Company shall establish on its books one or two separate
accounts (individually, an “Account” and collectively, the “Accounts”) for each
Participant: a Company Stock Account, which shall be denominated in shares of
Parent Common Stock, including fractional shares, and a Cash Account, which
shall be denominated in U.S. dollars.

(b)    Allocation of Deferrals Among Accounts. All NEDSCP Shares deferred by a
Director were credited to the Company Stock Account. All compensation pursuant
to a Director RSU payable in shares of Parent Common Stock that is deferred by a
Director shall be credited to the Company Stock Account. All LTIP Compensation
payable in shares of Parent Common Stock that is deferred by an Executive shall
be credited to the Company Stock Account. All other compensation deferred by a
Participant shall be credited to the Cash Account.

(c)    Crediting of Deferrals. The credits for deferred Salary, Bonus, Fees and
compensation pursuant to Director RSUs shall be entered on the Company’s books
of account at the time that such compensation would otherwise be paid. The
credit for any LTIP Compensation deferred by an Executive consisting of Unvested
LTIP Shares shall be entered on the Company’s books of account as soon as
practicable after such deferral is irrevocable. The credit for any other
deferred LTIP Compensation shall be entered on the Company’s books of account at
the time that such compensation would otherwise be paid.

(d)    Transfers Among Accounts. Participants may elect in writing to transfer
amounts previously credited to the Cash Account to the Company Stock Account,
but shall be limited to four such transfers per calendar year. No transfers may
be made out of a Company Stock Account unless otherwise permitted under
Section 6(i)(iv). The Committee may require that designated fees be deducted
from amounts transferred to or from Company Stock Accounts.

(e)    Valuation of Stock; Dividend Credits. Any dollar amount transferred or
credited to a Company Stock Account shall be deemed to increase the number of
shares of Parent Common Stock recorded as the balance of that Account based on
the closing market price of the Parent Common Stock reported for the day of the
transfer or credit or, if such day is not a trading day, the next trading day.
As of each date for payment of dividends on the Parent Common Stock, each
Company Stock Account shall be credited with the amount of dividends that would
be paid on the number of shares recorded as the balance of that Account as of
the record date for such dividend.

(f)    Cash Account Interest. Interest shall be credited to the Cash Account of
each Participant as of the last day of each calendar quarter. The rate of
interest to be applied at the end of each calendar quarter shall be the
quarterly equivalent of an annual yield that is equal

 

5



--------------------------------------------------------------------------------

to the annual yield on Moody’s Average Corporate Bond Yield for the preceding
quarter, as published by the Moody’s Investors Service, Inc. (or any successor
thereto), or if such index is no longer published, a substantially similar index
selected by the Board. Interest shall be calculated for each calendar quarter
based upon the average daily balance of the Participant’s Cash Account during
the quarter.

(g)    Forfeitures. If any Unvested LTIP Shares deferred by an Executive under
this Plan are forfeited under the terms of the Executive’s applicable award
agreement, the Executive’s Company Stock Account shall be reduced by the number
of shares so forfeited.

(h)    Statement of Account. At the end of each calendar quarter, a report shall
be issued by the Company to each Participant setting forth the balances of the
Participant’s Accounts under the Plan.

(i)    Effect of Corporate Transaction on Company Stock Accounts. At the time of
consummation of a Corporate Transaction (as defined below), if any, the amount
credited to a Participant’s Company Stock Account shall be converted into a
credit for cash or common stock of the acquiring company (“Acquiror Stock”)
based on the consideration received by shareholders of the Company in the
Corporate Transaction, as follows:

(i)    Stock Transaction. If holders of Parent Common Stock receive Acquiror
Stock in the Corporate Transaction, then (1) the amount credited to each
Participant’s Company Stock Account shall be converted into a credit for the
number of shares of Acquiror Stock that the Participant would have received as a
result of the Corporate Transaction if the Participant had actually held the
Parent Common Stock credited to his or her Company Stock Account immediately
prior to the consummation of the Corporate Transaction, and (2) Company Stock
Accounts will thereafter be denominated in shares of Acquiror Stock and ongoing
deferrals into Company Stock Accounts, if any, shall continue to be made in
accordance with outstanding deferral elections into the Company Stock Accounts
as so denominated.

(ii)    Cash or Other Property Transaction. If holders of Parent Common Stock
receive cash or other property in the Corporate Transaction, then the amount
credited to a Participant’s Company Stock Account shall be transferred to the
Participant’s Cash Account and converted into a cash credit for the amount of
cash or the value of the property that the Participant would have received as a
result of the Corporate Transaction if the Participant had actually held the
Parent Common Stock credited to his or her Company Stock Account immediately
prior to the consummation of the Corporate Transaction.

(iii)    Combination Transaction. If holders of Parent Common Stock receive
Acquiror Stock and cash or other property in the Corporate Transaction, then
(1) the amount credited to each Participant’s Company Stock Account shall be
converted in part into a credit for Acquiror Stock under Section 6(i)(i) and in
part into a credit for cash under Section 6(i)(ii) in the same proportion as
such consideration is received by shareholders, and (2) ongoing deferrals into
Company Stock Accounts, if any, shall continue to be made in accordance with
outstanding deferral elections into Company Stock Accounts in accordance with
Section 6(i)(i).

 

6



--------------------------------------------------------------------------------

(iv)    Election Following Stock Transaction. For a period of 12 months
following the consummation of any Corporate Transaction which results in
Participants having Company Stock Accounts denominated in Acquiror Stock, each
Participant shall have a one-time right to elect to transfer the entire amount
in the Participant’s Company Stock Account into the Participant’s Cash Account;
provided, however, that this election shall not be available if the Corporate
Transaction results in holders of Parent Common Stock becoming holders of all of
the outstanding common stock of a parent corporation of the Company. Such
election shall be made by written notice to the Company and shall be effective
on the date received by the Company. If such an election is made, the amount of
cash to be credited to the Participant’s Cash Account shall be determined by
multiplying the number of shares of Acquiror Stock in the Participant’s Company
Stock Account by the closing market price of the Acquiror Stock reported for the
effective date of the election or, if such day is not a trading day, the next
trading day.

(v)    For purposes of this Plan, a “Corporate Transaction” shall mean any of
the following:

(1)    any consolidation, merger or plan of share exchange involving Parent (a
“Merger”) pursuant to which shares of Parent Common Stock would be converted
into cash, securities or other property;

(2)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of
Parent; or

(3)    the adoption of any plan or proposal for the liquidation or dissolution
of Parent.

7.    Payment of Benefits.

(a)    Plan Benefits. The Company shall pay Plan benefits to each Participant
equal to the Participant’s Accounts. Each Participation Agreement shall include
an election by the Participant as to the term of benefit payments with respect
to amounts deferred under the Participation Agreement, and Participation
Agreements from Executives shall also include an election as to the commencement
of benefit payments. The payment elections in a Participation Agreement shall
also apply to Matching Contributions and Supplemental Contributions credited as
a result of Salary or Bonus during the deferral period covered by the
Participation Agreement, and shall also apply to any dividends or interest
credited with respect to amounts deferred under the Participation Agreement and
such Matching Contributions and Supplemental Contributions. If a Supplemental
Contribution is credited to an Executive’s Account for a year that is not
covered by a Participation Agreement, the Executive shall be deemed to have
elected a single lump sum payment following Separation from Service as permitted
by Sections 7(b) and 7(c) below with respect to benefits resulting from such
Supplemental Contribution. Except as otherwise provided in this Section 7,
payment elections shall be irrevocable with respect to compensation once the
deferral deadline for that compensation has passed. Participants may make
different payment elections with respect to subsequent deferrals of
compensation, but no Participant may at any time have compensation deferred
under the Plan payable under more than three different payment elections.

 

7



--------------------------------------------------------------------------------

(b)    Commencement of Payments. Payment of benefits to Directors shall commence
in January of the year following the Director’s Separation from Service (as
defined below). Payment of benefits to Executives shall commence in the later of
(i) January of the year following the Executive’s Separation from Service, or
(ii) the seventh month following the month of the Executive’s Separation from
Service; provided, however, that Executives may elect in their Participation
Agreements to have benefits from their Accounts commence in January of a year
specified by the Executive if such year is earlier than the year following the
Executive’s Separation from Service. When used in this Plan, the term
“Separation from Service” shall have the meaning ascribed to such term in
Treasury Regulations §1.409A-1(h).

(c)    Term of Payments. Participants may elect in their Participation
Agreements to have benefits from their Accounts paid in (i) annual installments
over 5, 10 or 15 years, (ii) a single lump sum payment, or (iii) a combination
of a partial lump sum payment (expressed as a percentage) and the remainder in
installments over 5, 10 or 15 years.

(d)    Form of Payments. Benefits payable to a Participant from a Company Stock
Account shall be paid as a distribution of Parent Common Stock plus cash for
fractional shares. Benefits payable to a Participant from a Cash Account shall
be paid in cash.

(e)    Payment Timing and Valuation. All lump sum payments or installment
payments due under the Plan in any year shall be paid on a date in January
determined by the Company, except that if Section 7(b) requires benefits to
commence in a month other than January, the initial payment shall be paid on a
date in that month determined by the Company. All payments shall be based on
Account balances as of the close of business on the last trading day of the
immediately preceding month. Each partial lump sum payment and installment
payment to a Participant shall be paid in the same proportion from each of the
Accounts of the Participant subject to the applicable payment election. The
amount of each installment payment from each Account shall be determined by
dividing the Account balance by the number of remaining installments, including
the current installment to be paid.

(f)    Modification of Payment Elections.

(i)    An Executive who has elected to have any benefit commence in a specified
year prior to termination of employment as permitted in Section 7(b) may elect
(after such election has otherwise become irrevocable) to specify a later year
for commencement of such benefit, provided that for any such election submitted
after December 31, 2008, (1) such election is made in writing delivered to the
Company no later than, and becoming irrevocable on, the last day of the second
year preceding the previously specified year, and (2) the later year so
specified is at least 5 years later than the previously specified year.

(ii)    After a Participant’s election under Section 7(c) regarding the term of
any benefit payments has otherwise become irrevocable, the Participant may elect
to change such term of payments, provided (1) the choice of annual installments
over 15 years shall not be available for a change election under this
subsection, (2) the term of any particular payments may be changed only once
under this subsection, (3) such election must be made in writing delivered to
the Company no later than, and becoming irrevocable on, the last day of the
second year preceding the year in which the payments otherwise would have
commenced (and shall not

 

8



--------------------------------------------------------------------------------

be effective if a Separation from Service occurs on or before the date the
election becomes irrevocable), and (4) the commencement of the affected payments
shall be delayed for 5 years after the date the payments would have commenced
under the terms of the previous payment election. Accordingly, for a Director
who elects to change the term of any benefit payments, the commencement of those
payments will be delayed until January of the year following the fifth
anniversary of the Director’s Separation from Service. Notwithstanding the
foregoing, a Participant may elect on or prior to December 31, 2008 to change
the term of any benefit payments that have not commenced as of that date without
application of any of the limitations or restrictions set forth in this
Section 7(f)(ii).

(g)    Unforeseeable Emergency. Notwithstanding the foregoing provisions of this
Section 7, an accelerated payment from a Participant’s Accounts may be made to
the Participant in the sole discretion of the Committee based upon a finding
that the Participant has suffered an Unforeseeable Emergency. For this purpose,
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
Unforeseeable Emergency shall be determined by the Committee on the basis of
information supplied by the Participant in accordance with uniform guidelines
promulgated from time to time by the Committee. The amount of any accelerated
payment under this Section 7(g) shall be limited to the amount reasonably
necessary to meet the Participant’s needs resulting from the Unforeseeable
Emergency, after taking into account insurance and other potential sources of
funds to meet such needs, plus the amount reasonably necessary to cover income
and withholding taxes on the accelerated payment. Any such accelerated payment
shall be paid as promptly as practicable following approval by the Committee and
shall be paid pro-rata from the Participant’s Accounts based on the account
balances as of the close of business on the day prior to the payment date.

(h)    Designation of Beneficiaries; Death.

(i)    Each Participant shall have the right, at any time, to designate any
person or persons as the Participant’s beneficiary or beneficiaries (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death prior to complete distribution of the
benefits due under the Plan. If greater than fifty percent (50%) of the benefit
is designated to a beneficiary other than the Participant’s spouse, such
beneficiary designation shall be consented to by the Participant’s spouse. Each
beneficiary designation shall be in written form prescribed by the Company and
will be effective only if filed with the Company during the Participant’s
lifetime. Such designation may be changed by the Participant at any time without
the consent of a beneficiary, subject to the spousal consent requirement above.
If no designated beneficiary survives the Participant, the balance of the
Participant’s benefits shall be paid to the Participant’s surviving spouse or,
if no spouse survives, to the Participant’s estate.

(ii)    Upon the death of a Participant, notwithstanding any contrary provisions
of Section 7(b) or 7(f), benefit payments to the Participant’s beneficiary shall
commence no later than January of the year following the Participant’s death.
Any benefits payable after the death of a Participant shall otherwise be paid in
accordance with the payment elections for such benefits that would have applied
if the Participant had not died.

 

9



--------------------------------------------------------------------------------

(i)    Payment to Guardian. If a benefit under the Plan is payable to a minor or
a person declared incompetent or to a person incapable of handling the
disposition of his property, the Committee may direct payment of such Plan
benefit to the guardian, legal representative or person responsible for the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetence, minority, incapacity or guardianship as it may deem
appropriate prior to distribution of the Plan benefit. Such distribution shall
completely discharge the Committee and the Company from all liability with
respect to such benefit.

(j)    Withholding; Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law, with such tax withholding generally being required only for
deferred compensation for services as an employee.

8.    Supplemental Retirement Benefit. Any Executive who elects to defer
compensation under this Plan and who also satisfies the eligibility requirements
for payment of any benefit under the Company’s Retirement Plan for Bargaining
Unit and Non-Bargaining Unit Employees (the “Retirement Plan”) shall qualify for
further payment by the Company of supplemental retirement benefits payable as a
monthly annuity under this Plan, as provided below:

(a)    Commencement.

(i)    If the Executive is eligible to receive normal retirement benefits under
the Retirement Plan based on having reached age 62 at the time of Separation
from Service, the annuity shall commence with the first month following the
Executive’s Separation from Service.

(ii)    If the Executive is eligible to receive early retirement benefits under
the Retirement Plan based on having satisfied the Rule of 70 at the time of
Separation from Service, the annuity shall commence with the first month
following the later of the Executive’s 55th birthday or the Executive’s
Separation from Service.

(iii)    If the Executive is not eligible to receive normal retirement benefits
or early retirement benefits as referred to in Section 8(a)(i) or (ii), but is
eligible to receive vested benefits under the Retirement Plan, the annuity shall
commence with the first month following the Executive’s 62nd birthday.

(iv)    If the Executive’s surviving spouse is eligible to receive death
benefits under the Retirement Plan as a result of the Executive’s death before
commencement of benefits under this Section 8, the annuity shall commence in the
month that benefits would have commenced as provided in this Section 8(a) if the
Executive had a Separation from Service on the date of death (or on the
Executive’s actual Separation from Service, if earlier) and then survived until
benefits had commenced.

 

10



--------------------------------------------------------------------------------

(b)    Form of Benefit.

(i)    Annuity Form. If the Executive elects a form of annuity benefit under the
Retirement Plan at least 30 days prior to the first day of the month in which
the benefit under this Section 8 is required to commence, the benefit under this
Section 8 shall be paid in the same annuity form as selected under the
Retirement Plan. If the Executive’s benefit under this Section 8 commences
earlier than the Executive’s benefit under the Retirement Plan, the Executive
may, at least 30 days prior to the first day of the month in which the benefit
under this Section 8 is required to commence and otherwise in accordance with
the rules of the Retirement Plan, elect any of the standard or optional annuity
forms of benefit described in 6.01 and 6.02 of the Retirement Plan, other than a
joint and survivor annuity upon marriage or remarriage after the annuity
starting date. If the Executive does not make a timely election under this
Section 8(b), the benefit under this Section 8 shall be paid in the default
annuity form applicable to the Executive under the Retirement Plan.

(ii)    Small Benefit Cash Out. If the actuarial equivalent lump sum present
value of the Executive’s benefit under this Section 8, based on the actuarial
assumptions used for determining equivalent benefits under the Retirement Plan
at the time of the Executive’s commencement of benefits, is no more than the
applicable dollar amount under Internal Revenue Code section 402(g)(1)(B) (which
is $18,500 in 2018), the benefit shall be paid as a lump sum in such amount at
the time annuity payments would have otherwise commenced under Section 8(a).

(c)    Amount. The amount payable by the Company each month to the Executive or
Executive’s beneficiaries under the Retirement Plan shall be:

(i)    The amount that would be payable at such time under the Retirement Plan
assuming that (1) benefits had commenced on the date specified in Section 8(a),
(2) benefits were payable in the annuity benefit form determined under
Section 8(b), (3) all accrued benefits under the Retirement Plan were payable
only in the annuity form as provided in Section 8(d), and (4) all Salary and
Bonus deferred by the Executive under this Plan and under the Company’s former
Executive Deferred Compensation Plan (the “Prior Plan”) had been “paid” to or
“received” by Executive in the year when the deferral was made, provided that
all such deferred amounts shall be subject to the other applicable definitions
and rules of the Retirement Plan relating to benefit determination; plus

(ii)    The reduction, if any, in the amount of the monthly Social Security
benefit payable to the Executive, provided that such reduction results from the
fact that compensation deferred under this Plan causes the primary Social
Security Benefit payable to the Executive to be reduced, with the amount under
this Section 8(c)(ii) calculated assuming commencement of Social Security
benefits at the earliest possible time, no earnings after Separation from
Service and no projected increases in the national average wage index or cost of
living between Separation from Service and commencement of benefits; minus

(iii)    The amount that would actually be payable at such time under the
Retirement Plan assuming that (1) benefits had commenced on the date specified
in Section 8(a), (2) benefits were payable in the annuity benefit form
determined under Section 8(b), and (3) all accrued benefits under the Retirement
Plan were payable only in the annuity form as provided in Section 8(d).

 

11



--------------------------------------------------------------------------------

(d)    Retirement Plan Lump Sum Election Ignored. Notwithstanding any election
by an Executive to receive a portion of Executive’s Retirement Plan benefit as a
lump sum, the amount of the supplemental retirement benefit as determined under
Section 8(c) shall be calculated and determined as if Executive were to receive
Executive’s entire Retirement Plan accrued benefit in the annuity form
determined under Section 8(b).

(e)    Six-Month Minimum Delay. Notwithstanding the foregoing, no supplemental
retirement benefit payments under this Section 8 shall be paid to any Executive
until the seventh month following the month of the Executive’s Separation from
Service. Any payments that would have been paid if not for this Section 8(e)
shall be accumulated and paid in full in the seventh month following the month
of the Executive’s Separation from Service together with interest from the date
each payment otherwise would have been payable until the date actually paid.
Interest for any period will be paid at the same rate applicable for that period
under Section 6(f).

(f)    Waiver of Comparable Benefits Under Prior Plan. Because amounts deferred
under the Prior Plan are taken into account in calculating the benefits payable
under this Section 8, acceptance of the benefits under this Section 8 shall be
deemed to be a waiver of the comparable benefits set forth in Section 5.7 of the
Prior Plan.

9.    Administration.

(a)    Committee Duties. This Plan shall be administered by the Organization and
Executive Compensation Committee of the Board (the “Committee”). The Committee
shall have responsibility for the general administration of the Plan and for
carrying out its intent and provisions. The Committee shall interpret the Plan
and have such powers and duties as may be necessary to discharge its
responsibilities. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

(b)    Tax Law Compliance. The Committee shall have the authority to cancel any
Participation Agreement in whole or in part, and immediately distribute any
compensation deferred under such Participation Agreement, but only to the extent
the Committee determines that deferral of compensation in accordance with such
Participation Agreement has or will violate Section 409A of the Internal Revenue
Code and therefore has or will require immediate inclusion of such compensation
in the income of the Participant.

(c)    Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

12



--------------------------------------------------------------------------------

10.    Claims Procedure.

(a)    Claim. Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee, which shall respond in writing as soon
as practicable.

(b)    Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(i)    The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

(ii)    A description of any additional material or information required and an
explanation of why it is necessary; and

(iii)    An explanation of the Plan’s claim review procedure.

(c)    Review of Claim. Any person whose claim or request is denied or who has
not received a response within thirty (30) days may request review by notice
given in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

(d)    Final Decision. The decision on review shall normally be made within
sixty (60) days. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be one hundred twenty (120) days. The decision shall be in writing and shall
state the reasons and the relevant Plan provisions. All decisions on review
shall be final and bind all parties concerned.

11.    Amendment and Termination of the Plan.

(a)    Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall without the consent of each affected
Participant (i) decrease or restrict the amount credited to any Account
maintained under the Plan as of the date of amendment, or (ii) accelerate or
decelerate the payment of benefits with respect to amounts credited to any
Account as of the date of the amendment.

(b)    Termination. The Board may at any time partially or completely terminate
the Plan if, in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Company.

(i)    Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Participation Agreements
and terminating deferrals under all existing Participation Agreements. In the
event of such a partial termination, the Plan shall continue to operate and be
effective with regard to all compensation deferred prior to the effective date
of such partial termination.

 

13



--------------------------------------------------------------------------------

(ii)    Complete Termination. The Board may completely terminate the Plan,
provided such termination is covered by an exception (set forth in regulations
or other guidance of the Internal Revenue Service) to the prohibition on
acceleration of deferred compensation. In that event, on the effective date of
the complete termination, the Plan shall cease to operate and the Company shall
determine the balance of each Participant’s Accounts as of the close of business
on such effective date. The Company shall pay out such Account balances to the
Participants in a single lump sum payment as soon as practicable after such
effective date.

12.     Miscellaneous.

(a)    Unsecured General Creditor. The Accounts shall be established solely for
the purpose of measuring the amounts owed to Participants or beneficiaries under
the Plan. Participants and their beneficiaries, heirs, successors and assigns
shall have no legal or equitable rights, interest or claims in any property or
assets of the Company, nor shall they be beneficiaries of, or have any rights,
claims or interests in any mutual funds, other investment products or the
proceeds therefrom owned or which may be acquired by the Company. Except as may
be provided in Section 12(b), such mutual funds, other investment products or
other assets of the Company shall not be held under any trust for the benefit of
the Participants, their beneficiaries, heirs, successors or assigns, or held in
any way as collateral security for the fulfilling of the obligations of the
Company under this Plan. Any and all of the Company’s assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future, and the rights of Participants and
beneficiaries shall be no greater than those of unsecured general creditors of
the Company.

(b)    Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan; provided, however, that upon request of the
Company at any time, Parent shall pay benefits that are payable in Parent Common
Stock by issuing such shares to the applicable Participants or beneficiaries.
The Company shall establish one or more trusts, with such trustees as the Board
may approve, for the purpose of providing for the payment of benefits under the
Plan, but the Company shall have no obligation to contribute to such trusts
except as specifically provided in the applicable trust documents. Such trust or
trusts shall be irrevocable, but the assets thereof shall be subject to the
claims of the Company’s creditors. To the extent any benefits provided under the
Plan are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Company.

(c)    Non-assignability. Neither a Participant nor any other person shall have
the right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

14



--------------------------------------------------------------------------------

(d)    Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company or
Parent and any Participant, and the Participants (and their beneficiaries) shall
have no rights against the Company or Parent except as may otherwise be
specifically provided herein. Moreover, nothing in this Plan shall be deemed to
give a Participant the right to be retained in the service of the Company or
Parent or to interfere with the right of the Company or Parent to discipline or
discharge the Participant at any time.

(e)    Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon, except as preempted by
federal law.

(f)    Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.

(g)    Notice. Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

(h)    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company, Parent and their respective successors and assigns. The
term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Company or
Parent, and successors of any such corporation or other business entity. Parent
did not acquire all or substantially all of the assets of the Company in the
reorganization transaction, and therefore Parent is not a successor to any of
the obligations of the Company under this Plan.

The foregoing restatement of the Plan was approved by the Board of Directors of
Northwest Natural Gas Company effective as of October 1, 2018.

 

NORTHWEST NATURAL GAS COMPANY By:   /s/ DAVID H. ANDERSON   David H. Anderson,  
Chief Executive Officer

 

Attest:   /s/ SHAWN M. FILIPPI   Shawn M. Filippi,   Vice President, Chief
Compliance Officer   and Corporate Secretary

 

15



--------------------------------------------------------------------------------

Northwest Natural Holding Company hereby acknowledges and accepts its obligation
under Section 12(b) of the Plan.

 

NORTHWEST NATURAL HOLDING COMPANY By:   /s/ DAVID H. ANDERSON   David H.
Anderson,   Chief Executive Officer